internal_revenue_service number release date index number ------------------------------- ------------------ -------------------------------------------- ----------------- -------------------------------------- department of the treasury washington dc person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc fip plr-113122-11 date date legend trust fund ------------------------ state x administrator taxable_year date date date date date a b ------------------ -------------------------------------------- ------------- --------------------------------------------- --------------------------------------------------- --------------- ----------------------- ----------------------- ------------------------- ------------------- ----------- --------- plr-113122-11 dear ------------- this responds to your request dated date submitted by the trust on behalf of the fund the fund requests that the internal_revenue_service rule that an extension of time under sec_301_9100-3 of the procedure and administration regulations be given to the fund to make elections under sec_851 and sec_855 of the internal_revenue_code for the taxable_year facts the trust a state x trust is registered as a management company under the investment_company act of u s c 80a-1 et seq as amended the fund is a portfolio of assets of the trust and a fund as defined in sec_851 the fund represents that it satisfied the requirements of sec_851 and for qualifying as a regulated_investment_company ric for the taxable_year the fund uses an accrual_method of accounting and its taxable_year ends on date the trust has engaged the administrator to administer the fund in advance of the date deadline for filing the fund’s initial federal_income_tax return for the taxable_year the administrator prepared for mailing to the internal_revenue_service a form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns application prior to the deadline a member of the administrator’s staff examined the application and sent it to another staff member responsible for mailing it to the service who neglected to timely mail the application on date after discovering that the deadline for filing the application had been missed the administrator’s staff member filed the application on date the fund received a notice from the service that the application had been rejected because it was filed after the date the fund’s return was due on date the fund filed its tax_return for which it used form 1120-ric return because of the failure to timely file the application however the filing of the return resulted in the fund’s not timely making its election under sec_851 to be a ric beginning with the taxable_year after the end of the taxable_year the fund paid dollar_figurea of ordinary dividends and dollar_figureb of capital_gain dividends spillover dividends that it elected in the return to treat as paid during the taxable_year under sec_855 these spillover dividends were declared and paid before the due_date for the return for the taxable_year the fund has made the following additional representations the request for relief was filed by the fund before the failure to make the regulatory election was discovered by the irs plr-113122-11 granting the relief will not result in the fund having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the fund would have had if the election had been made timely taking into account the time_value_of_money the fund did not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time it requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences the fund did not choose to not file the election law and analysis sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless it files with its return for the taxable_year an election to be a ric or has made such election for a previous taxable_year sec_1_851-2 of the income_tax regulations provides that the election mentioned in sec_851 shall be made by the taxpayer by computing taxable_income as a ric in its return for the first taxable_year for which the election is applicable no other method of making such election is permitted sec_855 as in effect for the taxable_year provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a tax_year including the period of any extension of time granted for filing such return and distributes the amount of the dividend to shareholders in the 12-month_period following the close of such tax_year and not later than the date of the first regular dividend payment made after the declaration the amount so declared and distributed shall to the extent the ric elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided otherwise by sec_855 sec_1_855-1 provides that a sec_855 election must be made in the return filed by the ric for the taxable_year the election shall be made by the taxpayer by treating the dividend or portion thereof to which such election applies as a dividend paid during the taxable_year in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the company as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such taxable_year plr-113122-11 sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and representations submitted we conclude that the requirements are satisfied for granting the fund a reasonable extension of time to make the election under sec_851 of the code to be a ric for the taxable_year and to make an election under sec_855 to treat dividends_paid after the end of the taxable_year as having been paid during the taxable_year accordingly an extension of time to make the elections under sec_851 and sec_855 is granted and the fund’s elections described above made on the form 1120-ric filed on date for the taxable_year will be treated as having been timely made this ruling is limited to the timeliness of making the elections under sec_851 and sec_855 except as specifically ruled upon herein we express no opinion concerning any federal excise or income_tax consequences relating to the facts herein under any other section of the code for example we express no opinion as to whether the fund has satisfied all of the requirements of sec_851 and sec_855 and the regulations thereunder we also express no opinion as to whether the fund qualifies as a ric under subchapter_m part i of chapter of the code further no opinion is expressed as to whether the fund’s tax_liability is not lower in the aggregate for the year to which the regulatory election applies than the fund’s tax_liability would have been if the election had been timely made taking into account the plr-113122-11 time_value_of_money upon audit of the federal_income_tax return involved the district director's office will determine the fund’s tax_liabilities for the years involved if the district director's office determines any of the fund’s liabilities are lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the fund’s authorized representative cc sincerely alice m bennett branch chief branch office of associate chief_counsel financial institutions products
